Citation Nr: 0906009	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 
1985.  

This claim comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the VA RO in 
Philadelphia, Pennsylvania, which, inter alia, granted 
service connection for right ear hearing loss and assigned a 
noncompensable (0 percent) rating, effective March 30, 2004; 
and which denied service connection for left ear hearing 
loss.  

As the claim for a higher rating for the Veteran's service-
connected right ear hearing loss involves a request for a 
higher rating following the grant of service connection, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The claim for service connection for left ear hearing loss 
had been previously denied in a final decision by the VA RO 
in Detroit, Michigan, dated in July 1985.  The Veteran sought 
to reopen his claim in March 2004.  Although the RO 
adjudicated this service connection claim on the merits in 
the September 2004 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has 
recharacterized the issue as encompassed by those set forth 
on the title page.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned acting Veterans 
Law Judge in July 2007.  In November 2007, the Board remanded 
the appeal for additional development, to include obtaining a 
new VA examination and sending additional Veterans Claims 
Assistance Act (VCAA) notice.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since the March 2004 effective date of the grant of 
service connection, the Veteran's service-connected right ear 
hearing loss has been no worse than Level IX hearing in the 
right ear.  

3.  In an unappealed July 1985 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
left ear hearing loss; the Veteran was notified in writing of 
the RO's determination and did not appeal.  

4.  Evidence added to the record since the July 1985 rating 
decision as to the Veteran's claim is new in that it is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
ear hearing loss have not been met for any period of the 
initial rating claim on appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2008).  



2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5103, 5103A, 5108, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

With respect to the claim to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in May 2004, March 2006, and 
December 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Specifically, the May 
2004 notice letter informed the Veteran of the specific 
technical meanings of "new" and "material," as well as the 
bases for the denials in the prior decision and described the 
type of evidence that would be necessary to substantiate the 
elements that were found insufficient in the previous denial.   
The March 2006 and December 2007 notice letters informed him 
as to disability ratings and effective dates.  The claim was 
last adjudicated via a supplemental statement of the case 
(SSOC) in October 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service private and VA treatment 
records, and the reports of VA audiological examinations.  
Also of record and considered in connection with the appeal 
is the Veteran's testimony provided at the July 2007 Travel 
Board hearing, along with various written statements 
submitted by the Veteran, his family, and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


I.  Legal Criteria

A.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102 and 4.3.  

Lastly, in order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as here, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


B.  Rating the Ear

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable (0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.  If impaired 
hearing is service-connected in only one ear, the non-
service-connected ear is assigned a Level I designation.  38 
C.F.R. § 4.85(f).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Hearing tests will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI, Table VII, and Table VIa.  
See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.  


C.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


D.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  




II.  Analysis

A.  Increased Rating

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected right ear hearing loss, 
which was initially rated as noncompensable (0 percent) 
disabling under DC 6100, due to the inadequacy of the initial 
evaluation.  38 C.F.R. §§ 4.85 and 4.86.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
Veteran's overall level of impairment in the right ear is not 
consistent with that required for a compensable disability 
rating.  

A VA audiological evaluation in July 2004 reflects findings 
of pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
20
30
30
28

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner diagnosed the Veteran 
with normal hearing acuity by VA standards.  

Applying the criteria for evaluating hearing loss to the 
findings of the July 2004 VA audiometric evaluation results 
in designation of no more than Level I impairment in the 
right ear based on application of the reported findings to 
Table VI.  38 C.F.R. § 4.85.  As noted above, the non-
service-connected left ear hearing is given a Level I 
designation.  Application of the findings to Table VII 
corresponds to a noncompensable (0 percent) rating under DC 
6100.  

An undated private audiological evaluation was submitted with 
a December 2004 VA Form 21-4138, Statement in Support of 
Claim, which included audiometric findings of pure tone 
hearing threshold levels in graphic instead of numeric form.  
The Board is precluded from applying graphic results to the 
criteria of 38 C.F.R. § 3.385 (2008) to determine the 
severity of the Veteran's bilateral hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  

In July 2005, a VA audiologist opined that the Veteran's 
behavioral thresholds suggested functional overlay, 
indicating that the Veteran was exaggerating his hearing 
loss, and hence, the results were not to be used for rating 
purposes.  

A VA audiologist, in May 2008 also found that puretone 
testing results were thought to be unreliable.  Results were 
considered to be invalid and functional overlay was 
suspected.  Word discrimination scores were 94 percent in 
both ears.  The audiologist held that Tympanometry was unable 
to be performed due to failure to maintain pneumatic seal.  

In September 2008, the Veteran was afforded another VA 
audiology examination, where pure tone thresholds, in 
decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
75
80
90
90
84

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear.  The audiologist diagnosed the 
Veteran with bilateral hearing loss with non-organic overlay.  

The September 2008 VA audiometry results revealed findings of 
Level IX hearing in the right ear, based on application of 
the reported findings to Table VI.  38 C.F.R. § 4.85.  Again, 
the non-service-connected left ear hearing is given a Level I 
designation.  Application of the findings to Table VII 
corresponds to a noncompensable (0 percent) rating under DC 
6100.  In addition, while the pure tone thresholds at each of 
the frequencies was 55 decibels or greater, the pure tone 
threshold average of 84 warranted a Level VIII designation 
under Table VIa and, therefore, the same noncompensable 
rating was warranted regardless of which Table was used.  

Hence, after considering all of the medical evidence of 
record and applying the methods for evaluating hearing loss 
to the audiometric results, the Veteran's service-connected 
bilateral hearing loss warrants no more than a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his right ear hearing 
loss; however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable initial 
rating for bilateral hearing for any period of the claim on 
appeal.  The Board finds that a preponderance of the evidence 
is against the Veteran's claim, and the claim for a 
compensable initial disability rating for service-connected 
bilateral hearing loss must be denied.  38 C.F.R. § 4.3.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


B.  New and Material Evidence

In this case, the Veteran's initial claim of service 
connection for left ear hearing loss was denied in a July 
1985 rating decision on the basis that this disorder was not 
shown on examination.  

As noted above, in March 2004, the Veteran reapplied for this 
benefit, but the RO denied the claim in September 2004 on the 
basis that there was no evidence of any hearing loss 
condition to a compensable degree within one year of 
separation from service, and the evidence of record did not 
show audiometric findings which met the criteria for a grant 
of service connection for defective hearing.  This denial 
followed a July 2004 VA audiology examination showing normal 
hearing acuity by VA standards and containing no opinion as 
to etiology.  The Veteran filed a timely appeal of this 
decision in December 2004.  

The Board notes that VA has received VA medical records, 
dated from July 2004 to August 2005; and an undated private 
treatment record, received in December 2004.  In addition, 
the Veteran's most recent VA audiology examination, dated in 
September 2008, reveals severe to profound hearing loss in 
the left ear.  While most of this evidence is new to the 
record, in that it is not merely duplicative, there are no 
newly received records that indicate that a current diagnosis 
of left ear hearing loss is in any way etiologically related 
to service.  In fact, the September 2008 audiologist 
specifically opined that the Veteran's hearing loss is not 
due to military noise exposure.  

In summary, much of the medical evidence received since the 
July 1985 rating decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  While such evidence also now 
shows a hearing loss disability, as defined by 38 C.F.R. 
§ 3.385, the September 2008 VA examination report confirming 
such disability also contains a medical opinion unambiguously 
indicating that the disability is not etiologically related 
to service.  The Board therefore finds no basis whatsoever 
for concluding that this evidence raises a reasonable 
possibility of substantiating this service connection claim, 
as is required under 38 C.F.R. § 3.156(a) to reopen the claim 
on the basis of "material" evidence.

Indeed, the only new evidence of record supporting the 
Veteran's claim are the lay opinions of his wife and sister, 
as well as his own hearing testimony, dated in June and July 
2007.  However, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  The same is true of the 
written statements submitted by his wife and sister in 
support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 
at 494-95.  This evidence is devoid of probative value and 
therefore cannot be considered "material."  

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim of service connection for left 
ear hearing loss.  This evidence, however, does not suggest a 
causal relationship between this disorder and service.  
Accordingly, this evidence does not raise a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
Veteran's claim, and this appeal must be denied as to that 
claim.  




ORDER

An initial compensable rating for right ear hearing loss is 
denied.  

New and material evidence has not been submitted to reopen a 
claim of service connection for left ear hearing loss; the 
appeal is denied as to this issue.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


